Opinion of the Court by
Judge Hardin:
The defendants in their answer, which is made a counter claim, and must be taken as true on demurrer, alleged in substance, that at the time of the contract of hiring the slaves Austin and Wash, the man Wash was an enlisted soldier of the United States, and bound as such to render military service in the army during the term for which he was hired, and was then a deserter from said service; in consequence of which his services were lost to the defendants, and that said facts were knowingly and fraudulently suppressed and concealed from the defendants by the plaintiff when the. contract was entered into, whereby they were injured.
These allegation of concealment and fraud constituted a valid counter claim, and the demurrer was therefore erroneously sustained.
Wherefore the judgment is reversed and the cause remanded with directions to overrule said demurrer, and for further proceedings not inconsistent with this opinion.